Title: To George Washington from Henry Clinton, 10 February 1782
From: Clinton, Henry
To: Washington, George


                  
                     Sir,
                     Head Quarters New York February 10th 1782.
                  
                  Having occasion to send an Officer belonging to the Quarter Master Generals Department with a Sum of Money for the British and German Troops, Prisoners of War at Lancaster and its Neighbourhood, I am to request a Passport for his proceeding thither, and return to this place, after he has finished that Business and that you will be pleased to give directions that he may be furnished with a proper Escort from Elizabeth Town, for the safe Conveyance of the Money he will be charged with.
                  As it is necessary for the convenience of the Troops who are Prisoners at Lancaster &c. that a Deputy Paymaster should reside with them, I am also to request that the Gentleman for whom You sent me a passport sometime since may have permission to continue there as long as his presence may be requisite.  I am Sir Your most obedient humble Servant
                  
                     H. Clinton
                  
               